954 A.2d 566 (2008)
Shamell SAMUEL-BASSETT on Behalf of Herself and all Others Similarly Situated, Respondent
v.
KIA MOTORS AMERICA, INC., Petitioner.
No. 155 EAL 2008.
Supreme Court of Pennsylvania.
July 11, 2008.

ORDER
PER CURIAM.
AND NOW, this 11th day of July 2008, the Application to Consolidate Petitions for Allowance of Appeal regarding 155 EAL 2008 and 91-92 EAL 2008 is GRANTED. The Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues set forth below. The issues, as stated be petitioner, are:
1. Whether as a matter of first impression, an attorneys' fee award made pursuant to the Magnuson-Moss Warranty Act ("MMWA"), 15 U.S.C. § 2301 et seq., cannot be entered after entry of judgment where: (i) the MMWA requires that fee awards be entered as "part of the judgment," and where (ii) Plaintiff voluntarily took judgment on the underlying verdict, and thus disposed of all claims (including the Plaintiff's unresolved claim for attorneys' fees) before the trial court entered the fee award.
2. Whether under Pa.R.A.P 1701, a trial court lacks jurisdiction to enter a fee award after judgment has been entered and a notice of appeal has been filed.
3. Whether, as a matter of first impression, the courts of Pennsylvania are required to follow United States Supreme Court precedent regarding the interpretation of federal fee shifting statutes when interpreting the fee shifting provision of the MMWA, and, if so, whether the trial court's decision to add a $1 million "risk multiplier" bonus to the fee award violates controlling United States Supreme Court precedent.